Title: Robert Patterson to Thomas Jefferson, 2 December 1815
From: Patterson, Robert
To: Jefferson, Thomas


            
              Sir
               Philada Decr 2d 1815
            
            Mr Hassler has just transmitted to the Sec’y of the Treasury, a descriptive list of the instruments which, in execution of his appointment for that purpose, he had procured in Europe, & has lately brought with him to this city.
            Presuming that you might be pleased to have a copy of this list, I herewith send you one, for your acceptance.
            Mr Hassler’s circumstances are, at present, somewhat imbarrassing. Congress have not, for some time past, made any appropriation for his stipulated compensation. The Sec’y of the Treasury, however, writes, that he has no doubt, that Congress will, at their ensuing session, make the necessary appropriation for that purpose.
            From the long & intimate acquaintance which I have had with this gentlemans extraordinary abilities, I am confident, that Government could find no person better qualified than he is, to exercise a principal agency in the business for which these instruments have been procured, or in which they may hereafter be employed.
            He is not only perfectly acquainted with the construction & use of all the instruments, & all the necessary calculations connected therewith, but can keep the same in order, & even supply make, with his own hands & instruments, most of the repairs or additions that may be wanted.
            I would, therefore, Sir, take the liberty of requesting, that you would have the goodness, to use your interest with the Government, to procure for him some temporary or permanent employment; either in the contemplated survey of the coast, the running of boundary lines, or the superintendance of a national observatory.
            I ask this favour, not merely from the regard I have for this gentleman, but also from the conviction that his talents would be a useful acquisition to the Government.
            
              I am, Sir, with the greatest respect & esteem Your Most obedt servt
              Rt Patterson
            
          